DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The Examiner finds the Abstract statement that “neural networks may have nonlinear mapping and distributed processing capabilities which may be advantageous” is a purported merit or speculative application. Language reciting purported merits or speculative applications is impermissible content in the Abstract. Correction is required.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.


Claim Objections
Claims 9 and 12 are objected to because of the following informalities:  
Claim 9, page 22, lines 2-3, “additional encoded data” should read as “further encoded data” to resolve the lack of antecedent basis of the claimed “the further encoded data” in line 8.
Claim 12, page 23, line 1, “the further encoded data” should read as “further encoded data”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/683,217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are similarly recited in claim 1 of copending Application No. 16/683,217. Specifically, the claimed “decoder” as recited in claim 1, including its features, are repeated in claim 1 of copending Application No. 16/683,217. The Examiner notes the claimed “apparatus” as recited in claim 1 of copending Application No. 16/683,217 is described in its corresponding specification as being a controller containing an ECC decoder as illustrated in Figure 3, which teaches the claimed “decoder” as recited in claim 1 of this Application. See Spec. ¶ 80 (“The memory system 304, the controller 308, and/or the memory device(s) 314 may also be separately considered an “apparatus.”). Therefore, the limitations of claim 1 are rejected .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/683,217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claim 2 of copending Application No. 16/683,217. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 2 of copending Application No. 16/683,217.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/683,217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 3 are similarly recited in claim 5 of copending Application No. 16/683,217. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being anticipated by claim 5 of copending Application No. 16/683,217.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/683,217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other the limitations of claim 4 are similarly recited in claim 6 of copending Application No. 16/683,217. Therefore, the limitations of claim 4 are rejected under nonstatutory double patenting as being anticipated by claim 6 of copending Application No. 16/683,217.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/683,217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 5 are similarly recited in claim 7 of copending Application No. 16/683,217. Therefore, the limitations of claim 5 are rejected under nonstatutory double patenting as being anticipated by claim 7 of copending Application No. 16/683,217.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/683,217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 7 are similarly recited in claim 9 of copending Application No. 16/683,217. Therefore, the limitations of claim 7 are rejected under nonstatutory double patenting as being anticipated by claim 9 of copending Application No. 16/683,217.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/683,217 (reference application). the limitations of claim 8 are similarly recited in claim 10 of copending Application No. 16/683,217. Specifically, the claimed “method” as recited in claim 8, including its features, are repeated in claim 10 of copending Application No. 16/683,217. Therefore, the limitations of claim 8 are rejected under nonstatutory double patenting as being anticipated by claim 10 of copending Application No. 16/683,217.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/683,217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 9 are similarly recited in claim 11 of copending Application No. 16/683,217. Therefore, the limitations of claim 9 are rejected under nonstatutory double patenting as being anticipated by claim 11 of copending Application No. 16/683,217.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/683,217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 10 are similarly recited in claim 12 of copending Application No. 16/683,217. Therefore, the limitations of claim 10 are rejected under nonstatutory double patenting as being anticipated by claim 12 of copending Application No. 16/683,217.


Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/683,217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 11 are similarly recited in claim 13 of copending Application No. 16/683,217. Therefore, the limitations of claim 11 are rejected under nonstatutory double patenting as being anticipated by claim 13 of copending Application No. 16/683,217.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/683,217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 12 are similarly recited in claim 14 of copending Application No. 16/683,217. Therefore, the limitations of claim 12 are rejected under nonstatutory double patenting as being anticipated by claim 14 of copending Application No. 16/683,217.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/683,217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from the limitations of claim 13 are similarly recited in claim 15 of copending Application No. 16/683,217. Therefore, the limitations of claim 13 are rejected under nonstatutory double patenting as being anticipated by claim 15 of copending Application No. 16/683,217.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/683,217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 14 are similarly recited in claim 16 of copending Application No. 16/683,217. Therefore, the limitations of claim 14 are rejected under nonstatutory double patenting as being anticipated by claim 16 of copending Application No. 16/683,217.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-5 and 7-14 would be allowed if Applicant overcomes the provisional nonstatutory double patenting rejection as set forth above.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claims 15-20 are allowed


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, Meier et al. (U.S. Patent States Application Publication No. 2020/0065653 A1) discloses: A decoder (decoding NN 120, 120′ of EDNNs 200, 300) comprising:
a first stage of combiners (input layer 124) configured to receive encoded data and evaluate at least one non-linear function using combinations of the encoded data to provide intermediate data (Paragraph [0033]: “In various implementations, the output 108 or latent space is input to the input layer 124. In some implementations, an output 140, 140′ from the output layer 128 represents a decoded representation (e.g., I1′, I2′) of the latent space that is a similar or very nearly matching recreation of the input 102, 102′ (e.g., I1, I2).”
Paragraph [0048]: “In some implementations, the first NN 160 encodes a non-linear transformation.”
The Examiner finds the input layer 124 receiving the encoded non-linear transformation from the latent space that represents a decoded representation (e.g., I1′, I2′) of the latent space as disclosed in Meier teaches the claimed “first stage of combiners configured to receive encoded data and evaluate at least one non-linear function using combinations of the encoded data to provide intermediate data”.); and
at least a second stage of combiners (one or more hidden (or inner) layers 126) configured to receive the intermediate data and . . . a set . . . of weights (Paragraph [0032]: “A weight is a variable that sits on an edge between nodes or otherwise connects nodes. Weights can include weights between the input layer and a hidden layer, weights between more than one hidden layer, and weights between the last hidden layer and the output layer.”) to provide decoded data (The Examiner finds the one or more hidden (or inner) layers 126 receiving the decoded representation (e.g., I1′, I2′) of the latent space with the weights between the layers as disclosed in Meier teaches the claimed “least a second stage of combiners (one or .

Sun et al. (U.S. Patent States Application Publication No. 2020/0012953 A1) discloses:  
a first stage of combiners configured to receive encoded data and evaluate at least one non-linear function using combinations of the encoded data to provide intermediate data (Paragraph [0062]: “Here, the encoder is configured to encode the input sequence to generate an intermediate vector, and the decoder is configured to decode the intermediate vector to obtain a prediction result of the input sequence. Specifically, the encoder may adopt an RNN or a DNN, and includes at least one hidden layer. When encoding, the encoder may perform nonlinear transformation on the current to-be-encoded data in combination with the hidden layer state of the encoder to obtain the intermediate vector. The decoder may adopt an RNN or a DNN, and also include at least one hidden layer. When decoding, the decoder combines the decoded data and the current state of the hidden layer of the decoder, the decodes the intermediate vector to obtain a prediction result. The hidden state sequence may be a state sequence of an hidden layer acquired by transforming the vectorized input sequence and the vectorized output sequence using the hidden layer of the neural network.”
Paragraph [0063]: “When decoding, an intermediate semantic vector for assisting decoding may be generated based on the hidden states of the encoder in generating the input hidden state sequence, and the intermediate semantic vector may be a hidden state of the encoder when encoding the last word in the input sequence, or may be the sum of the hidden states of the encoder. The input hidden states in the input hidden state sequence may be nonlinearly changed sequentially based on the intermediate semantic vector to obtain a prediction result of the current input hidden state. The prediction result may be a prediction state of the hidden layer of the decoder similar to the output hidden state in the output hidden state 
Paragraph [0064]: “In some alternative implementations of the present embodiment, the decoding the input hidden state sequence using the decoder to generate a prediction state sequence, includes: acquiring, for a target position in a to-be-generated prediction state sequence, a state of a hidden layer of the decoder after the hidden layer decodes a prediction state of a last position prior to the target position, as a current hidden state of the decoder; calculating matching degrees between input hidden states in the input hidden state sequence and a prediction state of the target position in the to-be-generated prediction state sequence based on the current hidden state; calculating attention weights of the input hidden states on the prediction state of the target position based on the matching degrees; performing a weighted sum of the input hidden states according to the attention weights to obtain a context vector; calculating a probability distribution of the prediction state of the target position based on the context vector, an output hidden state of the last position prior to the target position in the output hidden state sequence, and a state of the hidden layer of the decoder when the hidden layer decodes the prediction state of the target position; and determining the prediction state of the target position based on the probability distribution.”
The Examiner finds the intermediate semantic vector used in decoding and generated based on the nonlinear transformation from the encoder as disclosed in Sun teaches the claimed “first stage of combiners configured to receive encoded data and evaluate at least one non-linear function using combinations of the encoded data to provide intermediate data”.).

Ladhak et al. (U.S. Patent No. 10,176,802 B1) discloses: a first stage of combiners configured to receive encoded data and evaluate at least one non-linear function using combinations of the encoded data to provide intermediate data (column 5, lines 64 — ; and . . . a set of predetermined set of weights to provide decoded data the set of predetermined weights (column 11, lines 53 — 64).).

However, the Examiner finds Meier, Sun and Ladhak do not teach or suggest the claimed “decoder comprising: a first stage of combiners configured to receive encoded data and evaluate at least one non-linear function using combinations of the encoded data to provide intermediate data; and at least a second stage of combiners configured to receive the intermediate data and combine the intermediate data using a set of predetermined set of weights to provide decoded data the set of predetermined weights based at least in part on an encoding technique associated with the encoded data.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 8, the Examiner finds Meier, Sun and Ladhak do not teach or suggest the claimed “method comprising: receiving, at a computing device that comprises a neural network, signaling indicative of a set of data pairs each comprising known encoded data and decoded data, wherein the known encoded data is encoded with a particular encoding technique, determining a set of weights for the neural network to decode data with the particular encoding technique; receiving signaling, from a memory of the computing device, indicative of data encoded with the particular encoding technique; decoding the data using the neural network using the weights; and writing the decoded data to or reading the decoded data from a memory or storage medium of the computing device.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 8 as allowable over the prior art.  


Regarding independent claim 15, O'Shea (U.S. Patent States Application Publication No. 2020/0012953 A1) discloses: an encoder network and/or decoder network that may be trained and deployed to learn suitable encoding and/or decoding techniques based on such fixed layers in the networks, and a network update process that may update the encoder network and/or decoder network based on various performance metrics, wherein this updating may include updates to network architectures, parameters, or weights of the networks m the encoder network and/or decoder network (see paragraphs [0053], [0076]; and figures 2-3).
However, the Examiner finds Meier, Sun, Ladhak and O'Shea do not teach or suggest the claimed “memory system comprising: memory cells configured to store data encoded using an encoding technique; output buffers configured to read selected data from the memory cells and provide corresponding output data; and a neural network configured to utilize initial weights selected based on the encoding technique, the neural network configured to receive the output data and provide an estimate of decoded data.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 15 as allowable over the prior art.  
Claims 16-20 are allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112